I concur generally in the opinion of EARL, J., in this case, and especially upon the ground that the questions presented are settled by former decisions of this court which are cited in the opinion.
It may be assumed, I think, that in reliance upon these decisions the railway of the defendant was constructed, and as a rule of property has been fully established thereby, upon which parties have acted and rights have been acquired, they should not be overruled or disturbed.
The judgment should be affirmed. *Page 197